Citation Nr: 0639094	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-25 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the U.S. Navy from May 1944 
to February 1946.  

This appeal arose initially from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  While the case was pending at the Board, the RO 
received notice of the death of the veteran in January 2006, 
and the RO then advised the Board of this notice.  


FINDINGS OF FACT

1.  The claims file contains a certificate of death showing 
that the veteran, who was the appellant in this matter, died 
in January 2006.

2.  The death of the veteran during the pendency of his 
appeal renders this case moot.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim that may be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106.  


ORDER

This appeal is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


